internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-105758-01 date date legend distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e q r s t u w x y z date h date j date k state f dear sir or madam this is in reply to your representative s letter of date j requesting rulings as to the federal_income_tax consequences of a proposed transaction we have received additional information in a letter of date k the pertinent information submitted for consideration is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination distributing a state f s_corporation with only common_stock outstanding is engaged in business g in state f and files its federal_income_tax return on a fiscal_year ending date h shareholders a b c d and e own q r s t and u respectively of distributing s common_stock controlled will be newly organized to carry out the proposed transaction financial information submitted indicates that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years disputes have arisen between shareholders b and d and their respective families regarding the management operation and direction of the ranching business consequently the parties desire to separate the business into two parts to enable the disputants to own manage and direct their portion of the divided business on their own the proposal to implement the division so as to avoid further disputes is set forth below the atransaction i distributing will transfer part of the property and liabilities the atransferred property of the business to controlled in exchange for all of controlled s common_stock the acontribution ii immediately after the contribution of the transferred property to controlled distributing will distribute w of the issued and outstanding controlled common_stock to shareholder d and x of such stock to shareholder e in exchange for all of such shareholders stock of distributing iii shareholder a will receive y of the common_stock of controlled in exchange for z of the stock of distributing transaction steps ii and iii are referred to below as the adistribution representations the taxpayer has made the following representations concerning the contribution and distribution a the fair_market_value of the controlled stock and other consideration to be received by each of shareholders a d and e will be approximately equal to the fair_market_value of the distributing stock surrendered by each in the exchange b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted d following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before the distribution e the distribution is being carried out to end the shareholder disputes the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and the fair_market_value of the assets transferred by distributing in the contribution will in each instance equal or exceed the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the contribution and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting n no intercorporate debt will exist between distributing and controlled at the time of or after the distribution o payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock r distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled s the transaction will not result in any reduction in federal taxes of distributing or controlled and any non-corporate business_purpose which results from the division of distributing is merely incidental t distributing and controlled have no accumulated_earnings_and_profits nor will either corporation have any current_earnings_and_profits as of the date of the distribution u no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution v distributing is not aware of nor is distributing planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution w less than fifty percent of the total combined voting power of all classes of distributing stock entitled to vote and less than fifty percent of the total value of shares of all classes of distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of distribution determined after applying sec_355 rulings based solely on the information submitted and representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution c no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholders a d or e on the distribution sec_355 the basis of controlled stock in the hands of shareholders a d and e will in each case equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of controlled stock received by shareholders a d and e will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 caveats and procedural statements no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel corporate gerald b fleming senior technician reviewer branch by
